Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered August 13, 2002, convicting defendant, after a nonjury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 years and 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The court had a rational basis upon which to find the victim’s excited utterance to be reliable while at the same time discrediting a contradictory portion of her testimony (see People v Fratello, 92 NY2d 565, 572-575 [1998]). The evidence established that the victim was injured while defending herself against defendant who was approaching her with a pair of scissors and thrusting them in her direction. Concur—Tom, J.P., Sullivan, Williams, Lerner and Gonzalez, JJ.